Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed August 29, 2022.
Claims 1-18 are pending in the instant application.  

Election/Restrictions
Applicant’s election (without traverse) of Group I (claims 1-11) drawn to a method of enhancing silencing of a target mRNA in a cell, comprising contacting said cell with an engineered RNA precursor, wherein said engineered RNA precursor is selected from the group consisting of an shRNA and a pre-miR and wherein upon contacting the engineered RNA precursor is processed to a double stranded RNA (dsRNA), said dsRNA comprising a sense and an antisense strand, wherein the base pair strength between the antisense strand 5' end (AS 5') and the sense strand 3' end (S 3') is less than the base pair strength between the antisense strand 3' end (AS 3') and the sense strand 5' end (S '5), wherein said target mRNA comprises superoxide dismutase 1 (SOD1) mRNA in the reply filed on August 29, 2022 is acknowledged.  
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse.
 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11 have been examined on the merits as detailed below:


Information Disclosure Statement
The information disclosure statement (IDS) filed June 7, 2021 (3 pages) is acknowledged, however, the IDS fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  
The IDS filed June 7, 2021 (3 pages) does not comply with #4.
The IDS filed June 7, 2021 (3 pages) has been placed in the application file, but the information referred to therein has been lined through to indicate that it has not been considered on the merits.
Applicant's IDS filed June 7, 2021 (17 pages) is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.

Drawings
The Drawings filed on February 24, 2020 are acknowledged and have been accepted by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Prior filed applications, 60/475331, 60/507928, 60/575268, 10/859321, 10/912440, 12/748689 and 13/654199 fail to provide support for the instant claim 2.
This application repeats a substantial portion of prior Application No. 13/654199, filed 10/17/2012, and adds claims and additional disclosure not presented in the prior application.  Since this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application.  Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78.
Claim 2 is afforded the benefit of USSN 14/294817, which is 06/03/2014.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
In claim 1, the phrase, “wherein upon contacting the engineered RNA precursor” appears to be missing a comma between “wherein” and “upon” and between "contacting" and "the engineered RNA precursor".  
Claim 4 recites the limitation, “wherein said at least one mismatched tail comprises two mismatched tails”.  It’s unclear how one tail can comprise two tails.  Claim 4 would be clearer if the claim recited, "wherein said dsRNA comprises at least two mismatched tails" in place of the phrase “wherein said at least one mismatched tail comprises two mismatched tails”.
Applicant is advised that should claim 13 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is directed to a method of enhancing silencing, comprising contacting a cell with an engineered RNA precursor.  The claim does not clearly set forth the steps of the claimed method that result in the effect of enhancing silencing.  The term “enhancing” is a relative term, for which no point of reference has been provided in the claim.  The claim contains a single step of contacting a cell with an engineered RNA precursor.  This is a single step that results in a single outcome that is silencing of a target mRNA.  No enhancement is achieved by the instantly claimed method step.  Therefore, the precise metes and bounds of the claims cannot be ascertained.  
Claim 1 is directed to a method comprising contacting a cell with an engineered RNA precursor, wherein the engineered RNA precursor is an shRNA or a pre-miRNA.  According to the instant specification, an shRNA is an engineered pre-miRNA.  Also, according to the instant specification, a pre-miRNA is a naturally-occurring nucleic acid molecule.  Thus, claim 1 refers to a naturally-occurring molecule as an engineered molecule.  Therefore, the precise metes and bounds of the claims cannot be ascertained.
Claim 1 recites the limitation, "the antisense strand 5’ end" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation, "the sense strand 3’ end" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation, "the antisense strand 3’ end" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation, "the sense strand 5’ end" in line 7 .  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation, “wherein said at least one mismatched tail comprises two mismatched tails comprising two unpaired deoxythymidine (dT) nucleotides on the AS 3’ and the S 3’".  As a first matter, at least one tail cannot comprise two tails.  As a second matter, it is unclear how an shRNA is processed in a cell to comprise dTdT overhanging nucleotides.
Claims 9-11 are directed to the method of claim 1, wherein the engineered RNA precursor is encoded by a transgene.  Claim 1 requires that a cell is contacted with an engineered RNA precursor directly.  Claim 10 refers to a transgene encoding the engineered precursor being "carried by" a viral vector.  Thus, claims 9-11 appear to broaden the scope of claim 1 by including a method comprising contacting a cell with a transgene encoding an engineered RNA precursor, rather than further limiting the scope of claim 1 that requires direct contact of a cell with an shRNA. 

Claim Rejections - 35 USC § 112 – fourth paragraph

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 4 is directed to the method of claim 1, which requires contacting a cell with an engineered RNA molecule that is an shRNA, wherein the shRNA is processed in the cell to a dsRNA.  Claim 4 further limits the dsRNA of claim 1 to that having dTdT overhanging ends.  This fails to further limit claim 1, because cellular processing of an shRNA cannot result in a dsRNA having DNA ends (i.e. dTdT).
Claim 9 is directed to the method of claim 1, wherein the engineered RNA precursor is encoded by a transgene.  Claim 1 requires that a cell is contacted with an engineered RNA precursor directly.  Claim 10 refers to a transgene encoding the engineered precursor being "carried by" a viral vector.  Thus, claim 9 broadens the scope of claim 1 by including a method comprising contacting a cell with a transgene encoding an engineered RNA precursor, rather than further limiting the scope of claim 1 that requires direct contact of a cell with an shRNA. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Kay, et al.
Claims 1, 3, 5, and 7 are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Kay et al. (US 2003/0153519).  
The claims are drawn to a method of enhancing silencing of a target mRNA in a cell, comprising contacting said cell with an engineered RNA precursor, wherein said engineered RNA precursor is selected from the group consisting of an shRNA and a pre-miR and wherein upon contacting the engineered RNA precursor is processed to a double stranded RNA (dsRNA), said dsRNA comprising a sense and an antisense strand, wherein the base pair strength between the antisense strand 5' end (AS 5') and the sense strand 3' end (S 3') is less than the base pair strength between the antisense strand 3' end (AS 3') and the sense strand 5' end (S '5).
Kay et al. teach contacting cells with the following shRNAs at page 12, paragraphs [0142] – [0143]:

    PNG
    media_image1.png
    221
    880
    media_image1.png
    Greyscale

Absent evidence to the contrary, contacting cells with such shRNAs is understood to result in the instantly claimed effects, which are:
(1)	the shRNAs is processed to a dsRNA comprising a sense and an antisense strand, wherein the base pair strength between the antisense strand 5' end (AS 5') and the sense strand 3' end (S 3') is less than the base pair strength between the antisense strand 3' end (AS 3') and the sense strand 5' end (S 5'), 
(2)	 the dsRNA comprises at least one mismatched tail, and 
(3) 	enhancing silencing of SOD1 mRNA comprising SEQ ID NOs:11 and 73.
The prior art to Kay et al. discloses the exact same method step as presently claimed.  Namely a method comprising contacting a cell with a shRNA.  Any underlying mechanism of action would naturally flow and be inherent to administration of the shRNA.  See MPEP 2112 with respect to inherency.    
Furthermore, Applicant is reminded that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, contacting a cell with a shRNA will exhibit the instantly claimed effects, absent some evidence to the contrary.   
Further, the instant specification serves as evidence of record establishing this inherency.  Failure of those skilled in the art to contemporaneously recognize an inherent property (i.e. a biological mechanism of action) of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993).
Therefore the instant claims 1, 3, 5, and 7 are anticipated by Kay et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8309704
Claims 1-4, 5, 7, and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-31 of U.S. Patent No. 8309704 (submitted on the IDS filed June 7, 2021) (17 pages). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘704 patent are directed to methods of enhancing silencing by introducing into a cell an siRNA duplex that has been modified to have lower base-pair-binding strength between the AS 5' and the S 3' compared to the base-pair binding strength between the AS 3' and the S 5'.  Claim 19 of the ‘704 patent indicates that the modified siRNAs may be derived from an engineered precursor.  Those of ordinary skill in the art recognize that siRNAs may be derived from engineered precursors that are shRNAs.  Therefore, the instant claims 1-4, 5, 7, and 9-11 are deemed unpatentable over the ‘704 claims.

8304530
Claims 1-4, 5, 7, and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 8304530 (submitted on the IDS filed June 7, 2021) (17 pages). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the '530 patent is directed to a pharmaceutical composition comprising an engineered RNA precursor that is processed to an siRNA in a cell.  One of ordinary skill in the art understands that a pharmaceutical composition is intended for administration to a patient.  Such administration of the engineered RNA precursor of the ‘530 patent falls within the scope of the instant claims.  Therefore, the instant claims 1-4, 12, 14, and 16-18 are deemed unpatentable of claim 5 of the '530 patent.

8309705
Claims 1-4, 5, 7, and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-22, 24-26, and 28-38 of U.S. Patent No. 8309705 (submitted on the IDS filed June 7, 2021) (17 pages). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘705 patent are directed to pharmaceutical compositions comprising an engineered RNA precursor that is processed to an siRNA in a cell.  One of ordinary skill in the art understands that a pharmaceutical composition is intended for administration to a patient.  Such administration of the engineered RNA precursor of the ‘705 patent falls within the scope of the instant claims.  Therefore, the instant claims 1-4, 12, 14, and 16-18 are deemed unpatentable over the ‘705 claims.

8329892
Claims 1-4, 5, 7, and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 21-36 of U.S. Patent No. 8329892 (submitted on the IDS filed June 7, 2021) (17 pages). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘892 patent are directed to pharmaceutical compositions comprising an engineered RNA precursor that is processed to an siRNA in a cell.  One of ordinary skill in the art understands that a pharmaceutical composition is intended for administration to a patient.  Such administration of the engineered RNA precursor of the ‘892 patent falls within the scope of the instant claims.  Therefore, the instant claims 1-4, 12, 14, and 16-18 are deemed unpatentable over the ‘892 claims.

9121018
Claims 1-4, 5, 7, and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9121018. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the ‘018 patent anticipates the instant claims.

10604754
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10604754. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘754 patent are directed to methods of silencing a target mammalian mRNA in a cell, comprising contacting said cell with an engineered RNA precursor, wherein the engineered RNA precursor comprises a duplex stem with a first stem portion and second stem portion that is complementary to the first stem portion and a loop connecting the first and second stem portions, wherein said engineered RNA precursor is derived from a pre-miRNA and wherein, upon contacting, the engineered RNA precursor is processed to a double stranded RNA (dsRNA), said dsRNA comprising a sense and an antisense strand, in which said sense and antisense strand each possess a 5′ and a 3′ end, wherein said antisense strand is complementary to the target mammalian mRNA and directs cleavage by a RISC complex at a phosphodiester bond within the target mRNA, and wherein the base pair strength between the 5′ end of the antisense strand (AS 5′) and the 3′ end of the sense strand (S 3′) is less than the base pair strength between the 3′ end of the antisense strand (AS 3′) and the 5′ end of the sense strand (S 5′), due to the introduction of a modification in the duplex stem of the engineered RNA precursor corresponding to the AS 5′ and the S 3′ end of the dsRNA.  Therefore, the instant claims 1-11 are deemed unpatentable over the ‘754 claims.
Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/TERRA C GIBBS/           Primary Examiner, Art Unit 1635